Citation Nr: 0710981	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for a right ankle 
disorder.

2.	Entitlement to service connection for a left ankle 
disorder.  

3.	Entitlement to service connection for a right knee 
disorder.  

4.	Entitlement to service connection for a low back disorder. 

5.	Entitlement to service connection for a right shoulder 
disorder.

6.	Entitlement to service connection for a left shoulder 
disorder.  

7.	Entitlement to service connection for migraine headaches.  

8.	Entitlement to service connection for tinnitus.  

9.	Entitlement to service connection for a disability 
manifested by vertigo.

10.	 Entitlement to service 
connection for hypertension, to include as secondary to 
service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

While the veteran also appealed the rating initially assigned 
for disability due to his service-connected post-traumatic 
stress disorder (PTSD), the RO subsequently granted an 
increased rating in December 2005, and the veteran submitted 
a statement (received at VA in December 2005) indicating that 
he was satisfied with the increased (30 percent) rating 
assigned for that condition.  As such, the veteran has 
effectively withdrawn his appeal for a higher rating.  

The veteran had also perfected an appeal as to the RO's 
decision to entitlement to service connection for 
disabilities as a result to exposure to the dioxin, Agent 
Orange.  During his November 2004 hearing before a Decision 
Review Officer, however, the veteran's representative appears 
to have withdrawn the issue while on the record.  In a 
February 2007 statement, the veteran's representative again 
discussed this November 2004 withdrawal and specifically 
noted that the veteran agrees with the withdrawal of this 
issue from among those on the list of issues on appeal.  
Consequently, the Board finds that the veteran has withdrawn 
this matter, and that it is not on appeal at this time.  

In an April 2006 statement, the veteran's representative 
listed entitlement to service connection for diabetes 
mellitus among the issues on appeal.  The Board notes that 
this matter has never been addressed by the agency of 
original jurisdiction (AOJ).  To the extent the veteran 
wishes to raise this matter as a new claim, it is referred to 
the RO for appropriate action.    

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	An ankle disorder (right or left) was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

2.	A right knee disorder was not evident during service or 
until many years thereafter and arthritis of the right knee 
not shown to have been caused by any in-service event.

3.	A low back disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

4.	A shoulder disorder (left or right) was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

5.	Migraine headaches were not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

6.	Tinnitus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

7.	A disability manifested by vertigo was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.


CONCLUSIONS OF LAW

1.	A right ankle disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.	A left ankle disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.	A right knee disorder was neither incurred in nor 
aggravated by service nor may arthritis of the right knee be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

4.	A low back disorder was neither incurred in nor aggravated 
by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.	A right shoulder disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

6.	A left shoulder disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006). 

7.	Migraine headaches were neither incurred in nor aggravated 
by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

8.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

9.	A disability manifested by vertigo was neither incurred in 
nor aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2003, February 2004 and 
August 2004, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Full VCAA-compliant notification was not provided to the 
veteran prior to the first unfavorable adjudication of this 
case.  However, after VCAA-compliant notice was sent, the 
claims were readjudicated without "taint" from prior 
adjudications.  Thus, to decide the appeal now would not be 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, No. 04-
0140 (U.S. Vet. App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with appropriate 
notification regarding these requirements.  As service 
connection is not granted for any issue on appeal, any 
failure to provide timely notice with regard to disability 
ratings or effective dates does not prejudice the veteran.  

VA also has a duty to assist the veteran in developing his 
claims.  Here, VA has assisted the veteran in the development 
of his claims.   The veteran's service medical records are on 
file.  While the veteran asserts that he injured himself in 
"crazy" falls while parachuting, the service medical 
records and the report of examination prior to separation 
fail to show documentation of any such injuries.  Records of 
VA and private medical treatment received since service are 
also of record.  There is no indication that any pertinent 
records remain outstanding.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court found that there are four elements 
to review to determine if a medical examination is necessary.  
The Court held:

In disability compensation claims, the 
Secretary must provide a VA medical 
examination when there is (1) competent 
evidence of a current disability or 
persistent or recurrent symptoms of a 
disability, and (2) evidence establishing 
that an event, injury, or disease 
occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which 
the claimant qualifies, and (3) an 
indication that the disability or 
persistent or recurrent symptoms of a 
disability may be associated with the 
veteran's service or with another 
service-connected disability, but (4) 
insufficient competent medical evidence 
on file for the Secretary to make a 
decision on the claim.  Id. at 81. 

As to the matters decided below, the only direct evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is in his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (holding 
that some evidence of an in-service event, injury, or disease 
is required in order to substantiate a claim for service 
connection and because a postservice medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in- service event, injury, 
or disease.).  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)). 

Here, a VA nexus examination is not warranted because, as 
discussed above, there is no credible evidence establishing 
that an event, injury, or disease occurred in service or 
during an applicable presumptive period for which the 
claimant qualifies, or a credible indication that a 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability.  See McLendon, 
supra.  VA has fulfilled its duty to notify and assist the 
veteran with regard to the development of his claims.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for each of the veteran's claimed 
disorders. 

The veteran is seeking service connection for numerous 
disorders, including disabilities of the ankles, right knee, 
low back, and shoulders as well as migraine headaches, 
tinnitus and a disability manifested by vertigo that he 
believes is related to an ear disorder he states that he first 
manifested during service.  While the veteran contends that 
each condition had its onset during service, including as a 
result of "crazy" falls while parachuting, review of service 
medical records reveals no complaints or findings indicative 
of any of the claimed disorders.  The report of examination 
prior to separation in 1971 shows that the veteran was 
evaluated as normal in all pertinent areas.  Additionally, the 
veteran did not report a history of any of these problems on 
his report of medical history prior to separation.

The reported disorders were not shown during service or for 
many years thereafter.
There is simply no competent medical evidence of record 
showing that any disorder manifested to a compensable degree 
within one year of the veteran's separation from service; 
therefore, it cannot be presumed that a disorder, including 
arthritis, was incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.      

The veteran did not submit a claim for service connection 
until August 2003.  The first showing of record of any of the 
reported problems was after 2003, more than 30 years 
subsequent to the veteran's discharge from service.  This 
lengthy period without record of treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claims.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

Moreover, while the veteran may now have gout, right knee 
pain, generalized arthritis (worse in hands), and complaints 
of tinnitus, headaches and vertigo, no competent medical 
evidence has otherwise been presented to show a causal nexus 
between any of these problems and some aspect of the veteran's 
period of active duty service.  

The key factor regarding each of the claimed disabilities is 
that they were not manifested during his period of active duty 
or until many years after his discharge from active duty.  
Moreover, there is no competent medical opinion of record that 
indicates that any claimed disability is etiologically related 
to service.  While the veteran testified that he believes that 
the orthopedic disorders for which he is claiming service 
connection, as well as the migraine headache disability, are 
related to the numerous parachute jumps he undertook while on 
active duty for which he was awarded the parachutist badge, he 
is a layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The medical evidence of record that has been reviewed 
includes the service medical records that show no complaint 
or manifestation of any of the disabilities at issue, and 
private and VA outpatient treatment records that show 
treatment for various disabilities including knee and neck 
pain as well as gout and arthritis involving several joints, 
including the elbow, hands and right knee.  No relationship 
is drawn in these medical records between the demonstrated 
disorders and service.  Under these circumstances, as the 
disorders were not manifested during service, or within one 
year thereafter, and have not been otherwise shown to be 
related to service, the claims must be denied.  See Boyer v. 
West, 210 F.3d 1351 (Fed. Cir 2000).  

In sum, the preponderance of the competent evidence is 
against a finding of any in-service showing of the claimed 
disorders, manifestation of any claimed disorder within one 
year of separation of service, continuity of symptomatology 
associated with any of the claimed conditions, and a nexus 
between any post service diagnosis and service.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.  

Service connection for migraine headaches is denied.  

Service connection for tinnitus is denied.  

Service connection for a disability manifested by vertigo is 
denied.  

REMAND

The veteran has also appealed the denial of his claim for 
service connection for hypertension.  Review of the record 
does not show that he had high blood pressure during service, 
nor does it show that the veteran had high blood pressure or 
a diagnosis of hypertension until many years after separation 
from service.  

Regardless, the impression by a private doctor in a September 
2003 statement was to the effect that the veteran's 
hypertension was more likely than not related to his PTSD.  
In February 2004, a VA physician indicated that the veteran's 
blood pressure seemed to be under good control and that, 
while chronic stress such as PTSD could contribute toward 
hypertension, it should be noted that the veteran was a 
chronic smoker and was somewhat overweight.  The examiner did 
not indicate to what extent each of these factors might have 
contributed to or aggravated the  hypertension and he was 
requested to clarify his opinion.  In August 2004, he 
referred to his February 2004 opinion.  

No medical professional has provided a clear opinion (with 
rationale explaining the possible and actual factors leading 
to hypertension) as to whether the veteran has hypertension 
that is due to or aggravated by service or a service-
connected disorder, such as PTSD.  Under these circumstances, 
the veteran should undergo a new examination so that such a 
medical opinion may be obtained.

Prior to any examination, all outstanding records of 
pertinent treatment should be obtained.

Accordingly, this matter is remanded for the following:

1.  With the veteran's assistance, the RO 
should attempt to identify and obtain any 
outstanding records of pertinent medical 
treatment.  If any identified records are 
not obtained, the veteran should be so 
notified and provided the opportunity to 
assist in their procurement.

2.  The veteran should be afforded a VA 
cardiovascular examination to ascertain 
whether he has hypertension that at least 
as likely as not: (a) had its onset during 
service; or (b) was manifested to a 
compensable degree during the first post-
service year; or (c) is otherwise related 
to service or a service-connected 
condition (including by way of aggravation 
due to service-connected psychiatric 
symptomatology or medication taken for 
service-connected PTSD).  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  

If hypertension is found to have been 
caused or exacerbated by PTSD, the 
examiner should identify, to the extent 
possible, the extent to which the 
hypertension was impacted by the PTSD 
symptomatology.  The examiner must discuss 
the known risk factors for hypertension, 
what role they play in the veteran's case, 
and why his PTSD is at least as likely as 
not caused or aggravated his hypertension 
- as opposed to any incurrence or 
aggravation caused by non-service factors.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The RO should then readjudicate the 
claim, with consideration as to whether the 
veteran's hypertension was secondary to 
(either caused by or aggravated by) his 
PTSD symptomatology.  If the claim remains 
denied, the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


